Citation Nr: 0821343	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  05-24 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The appellant has a verified period of active duty for 
training from September 1956 to February 1957.  He was part 
of an Army Reserve Unit from September 1956 to August 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied service nonservice-connected benefits.  

In January 2006, the appellant was sent notice that his 
appeal had been certified to the Board and the record had 
been transmitted to the Board.  Regulations governing appeals 
provide that an appellant may submit additional evidence for 
the 90 days after that certification/record transmittal 
letter has been sent.  38 C.F.R. § 20.1304(a) (2007).  After 
the expiration of that 90-day period, additional evidence 
will be accepted by the Board only in response to a motion 
that shows good cause why submission of the evidence was 
delayed.  38 C.F.R. § 20.1304(b).  In June 2006, more than 90 
days after the certification/record transmittal letter had 
been sent to the appellant, his representative filed a motion 
of good cause to accept additional evidence beyond the 90 
days and asserted that the appellant waived his right to have 
initial consideration of the evidence by the agency of 
original jurisdiction.  Although the submission is mostly 
argument rather than additional evidence, the Board accepts 
the additional evidence and has considered it in deciding 
this appeal.  


FINDING OF FACT

The appellant's verified service was active duty for training 
with the United States Army Reserves from September 1, 1956, 
to February 28, 1957, and the appellant has no active 
military, naval, or air service.  




CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-
connected pension benefits have not been met.  38 U.S.C.A. 
§§ 101, 1521, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 
3.3, 3.23, 3.102, 3.274 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking nonservice-connected pension 
benefits.  VA pension benefits shall be paid to veterans of a 
period of war who meet service requirements and who are 
permanently and totally disabled from nonservice-connected 
disabilities that are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  The regulations provide that basic 
entitlement exists if a veteran meets all three of the 
following eligibility requirements:  (1) the veteran must 
have served in the active military, naval, or air service 
under certain conditions set forth in 38 C.F.R. 
§ 3.3(a)(3)(i) through (iv); (2) the veteran must meet the 
net worth requirements set forth in 38 C.F.R. § 3.274 and 
does not have an annual income in excess of the applicable 
maximum annual pension rate specified in 38 C.F.R. § 3.23; 
and (3) the veteran must meet either an age requirement (65 
years or older) or a total disability requirement set forth 
in 38 C.F.R. § 3.3(a)(3)(vi)(B).  38 C.F.R. § 3.3(a)(3).  

The appellant emphasizes that he meets the second and third 
requirements because he has a small net worth, little income, 
and is more than 65 years old.  It is not necessary here to 
address those requirements because the appellant cannot meet 
the first requirement for nonservice-connected pension 
benefits.  As discussed below, based on the appellant's 
honorable active duty for training service in the Army 
Reserves, he does not meet the definition of a "veteran" as 
it is defined for purposes of VA benefits.  In the 
alternative, his service in the Army Reserves was not during 
a period of war as defined for purposes of VA benefits.  As a 
result, the appellant is not eligible to receive nonservice-
connected pension benefits. 



A.  The appellant is not a "veteran" for purposes of VA 
benefits

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The statute 
governing VA benefits provides that "active military, naval, 
or air service" includes: (A) active duty; (B) any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty; and (C) any 
period of inactive duty for training during which the 
individual concerned was disabled or died from either an 
injury incurred or aggravated in the line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accidence occurring during such training.  
38 U.S.C.A. § 101(24).   As the record is silent as to any 
injury or disease incurred or aggravated during either the 
appellant's active duty for training or his inactive duty for 
training weekend service in the Army Reserves, the only way 
the appellant could meet the definition of having "active 
military, naval, or air service" is if his service met the 
definition of "active duty."  

The statute governing VA benefits provides that "active 
duty" means:  (1) full-time duty in the Armed Forces, other 
than active duty for training; (2) full-time duty as a 
commissioned officer in the Regular or Reserve Corps of the 
Public Health Service with limitations set forth in 
38 U.S.C.A. § 101(21)(B); (3) full-time duty as a 
commissioned officer of the National Oceanic and Atmospheric 
Administration (NOAA) with limitations set forth in 
38 U.S.C.A. § 101(21)(C); (4) service as a cadet at the 
United States Military, Air Force, or Coast Guard Academy, or 
as a midshipman at the United States Naval Academy; and 
(5) authorized travel to or from such duty or service.  
38 U.S.C.A. § 101(21).  The record is silent as to the 
appellant serving as a public health officer, for NOAA , or 
as a cadet or midshipman at a service academy.  As for the 
travel criteria, that is relevant only with respect to one of 
the other types of service described.  So, for the appellant 
to have "active duty" he would have to meet the first 
criterion described in 38 U.S.C.A. § 101(21)(A).  

But the statute explicitly precludes the kind of service 
performed by the appellant.  It provides that active duty 
means full-time duty in the Armed Forces, other than active 
duty for training.  38 U.S.C.A. § 101(21)(A).  Here, the 
appellant's Form DD-214 shows that the only service he had 
was active duty for training in the Army Reserves.  Thus, the 
record shows that the appellant has no "active duty" as 
defined by the statute governing VA benefits.  

Without "active duty," the appellant does not have "active 
military, naval, or air service."  38 U.S.C.A. § 101(24)(A).  
Without active military, naval, or air service, the appellant 
does not meet the definition of a "veteran" for purposes of 
VA benefits.  38 U.S.C.A. § 101(2).  And since the 
nonservice-connected pension benefits are limited to veterans 
who meet other eligibility requirements, as a Reservist who 
does not meet the definition of a "veteran," the appellant 
is not eligible for nonservice-connected pension benefits.  
38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3).  

This determination that the appellant is not a "veteran" as 
defined for purposes of VA benefits is based on the legal 
definitions of service as described above.   Such a 
determination does not in any way diminish the service the 
appellant had in the Army Reserves.  His official military 
records reflect that he served his country honorably during 
his active duty for training from September 1956 to 
February 1957.  Thereafter, for seven years, he continued to 
serve the United States in the Army Reserves by, according to 
the appellant, reporting for several periods of inactive duty 
for training on weekends and several 14-day periods of active 
duty for training each year until his term in the Army 
Reserves ended in August 1964.  

But it is for Congress, not this Board nor the appellant, to 
determine what type of service qualifies for VA benefits.  
And while the Board does not discount the appellant's 
financial need or his physical disabilities and age, the 
Board has been given no discretion to ignore statutory 
requirements of eligibility for VA benefits.  38 U.S.C.A. 
§ 7104(c) (Board must apply the law and regulations as 
stated); Chevron, U.S.A., Inc. v. Natural Res. Def. Council, 
Inc., 467 U.S. 837, 842-43 (1984) (when intent of Congress is 
clear, federal agencies and courts must give effect to the 
unambiguous intent of Congress).  Given the statutory 
eligibility requirements for VA benefits, the appellant's 
claim cannot be granted.  Davenport v. Principi, 16 Vet. App. 
522 (2002) (Board may not grant a benefit that the appellant 
is not eligible to receive under statutory law).  

The appellant relies on VA publications to assert he is 
eligible for VA nonservice-connected pension benefits as 
described in those publications.  But those publications do 
not define each legal term and the appellant's 
misunderstanding of those terms does not confer on him any 
rights to benefits.  Eligibility requirements are established 
by Congress and the appellant does not meet those 
requirements here.  

B.  Even if the appellant's service was active military, 
naval, or air service, he did not have qualifying wartime 
service  

A claimant meets the wartime service requirement for 
nonservice-connection pension if he or she served in the 
active military, naval, or air service:  (1) for 90 days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a disability 
adjudged service-connected, or at time of discharge had such 
a service-connected disability shown by official service 
records which in medical judgment would have justified a 
discharge for disability; (3) for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of 90 days of more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A. §1521(j).  

Even if the appellant's service constituted active military, 
naval, or air service, it would not meet any of the above 
four criteria.  The appellant's Form DD-214 shows that his 
commitment to the Army Reserves began on September 1, 1956, 
and was not fulfilled until August 31, 1964.  That service, 
for the most part, fell between two periods of war.  The 
Korean conflict is defined as the period beginning on 
June 27, 1950, and ending on January 31, 1955, inclusive.  
38 C.F.R. § 3.2(e).  The appellant's Army Reserves service 
thus began after the Korean conflict had ended.  

For those without any actual incountry service in the 
Republic of Vietnam, the Vietnam Era began on August 5, 1964 
and ended on May 7, 1975, inclusive.  38 C.F.R. § 3.2(f).  
Thus, except for the period from August 5, 1964, to 
August 31, 1964, the appellant's Army Reserves service was 
not during a period of war.  

That 27-day period August 5-31, 1964, for which the 
appellant's Army Reserves service and the Vietnam Era 
overlapped does not meet the statutory requirements for 
wartime service necessary to be eligible for nonservice-
connected pension benefits.  It is not a 90-day period of 
service during a period of war because it was at most a 27-
day period.  38 U.S.C.A. § 1521(j)(1).  The record does not 
indicate, nor does the appellant claim, that he was 
discharged or released from service in August 1964 for a 
disability adjudged service-connected, or at time of 
discharge had such a service-connected disability shown by 
official service records which in medical judgment would have 
justified a discharge for disability.  Thus, the second of 
the four criteria is not met.  38 U.S.C.A. § 1521(j)(2).  
Since the appellant claims that he served a total of 14 days 
of active duty for training during the month of August 1964, 
he did not serve enough days to qualify under the statutory 
provision that a claimant serve for a period of 90 
consecutive days or more with that period ending during a 
period of war.  38 U.S.C.A. § 1521(j)(3).  Finally, since the 
appellant's service began after the Korean conflicted had 
ended, he did not serve during two periods of war for an 
aggregate of 90 days during more than one period of war.  
38 U.S.C.A. § 1521(j)(4).  

The appellant and his representative both argue that the 
Vietnam Era began on February 21, 1961.  But the regulations 
provide for two different periods depending upon whether the 
veteran served incountry in the Republic of Vietnam.  
38 C.F.R. § 3.2(f).  For a veteran who served in the Republic 
of Vietnam, the Vietnam Era is defined as the period from 
February 21, 1961, to May 7, 1975, inclusive, whereas in all 
other cases, the Vietnam Era is defined as the period between 
August 4, 1964, to May 7, 1975, inclusive.  See Anderson v. 
Principi, 18 Vet. App. 371, 373 (2004) (since the appellant's 
service was entirely in the continental U.S., his service 
from 1960 to 1962 was not wartime service).  Since there is 
no evidence in the record that the appellant ever served in 
the country of the Republic of Vietnam, the beginning date of 
the period of war for the Vietnam era applicable to this 
appeal is August 5, 1964.  

As discussed in section A, above, the appellant does not meet 
the definition of a "veteran" for purpose of VA benefits 
because his service in the Army Reserves does not qualify as 
active military, naval, or air service as defined by 
Congress.  And as discussed in section B, above, even if his 
service counted as active military, naval, or air service, 
there was not enough service during a period of war to 
qualify as wartime service.  Regardless of the appellant's 
qualifications with respect to his net worth, income, and 
age, without qualifying wartime service as a veteran, he is 
not eligible for nonservice-connected pension benefits.  
Thus, his claim must be denied.  

Nor does the reasonable doubt doctrine apply here.  When 
there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  But here, the facts are not in dispute because the 
appeal involves a question of law-whether the appellant 
meets the eligibility requirements for benefits.  Thus, there 
is no reasonable doubt to resolve.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

C.  Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The appellant was not sent any notice letter at all 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  Although the appellant 
has not raised any notice issues, the failure to provide 
complete, timely notice to the appellant raises a presumption 
of prejudice, so that VA has the burden to establish that the 
appellant was not, in fact, prejudiced by the inadequate 
notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The appellant was not prejudiced here because the denial of 
his claim was based on an issue that is a matter of law.  
Sabonis, supra.  There is no dispute as to the underlying 
facts of this claim.  Even as to the facts that were not 
verified in the record-namely, the appellant's annual active 
duty for training and monthly inactive duty for training as 
part of his commitment to the Army Reserves-when accepted as 
true, the appellant still was not eligible as a matter of law 
for the benefits sought.  C.f., Livesy v. Principi, 15 Vet. 
App. 165, 179 (2001) (when underlying facts are not at issue 
and benefits precluded as a matter of law, notice 
requirements are inapplicable); Anderson, supra, 18 Vet. App. 
at 373 (since appellant did not have requisite wartime 
service, he is ineligible for nonservice-connected pension 
benefits as a matter of law; thus, VA's failure to adjudicate 
his claim is not prejudicial).  

In any event, the appellant's submissions after the May 2005 
decision denying his claim make clear that he had actual 
knowledge of the evidence needed to substantiate his claim.  
He submitted additional details about his service, a copy of 
his identification card for the Army Reserves, and made 
arguments that his service in the Army Reserves should 
establish his eligibility for benefits.  Since the appellant 
had a meaningful opportunity to participate in the 
adjudication process, the appellant was not prejudiced by the 
failure to receive a notice letter.  Cf. Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  

As for the duty to assist the appellant in obtaining 
evidence, he requested no assistance.  VA did not obtain his 
records with respect to his annual active duty for training 
and inactive duty for training periods.  But as discussed 
above, when his statement that he had active duty for 
training during August 1964 was assumed to be true, he 
nevertheless was ineligible for benefits as a matter of law.  
Thus, the appellant was not prejudiced by VA's failure to 
obtain verification of his Army Reserves service that spanned 
more than seven years of peacetime and only 27 days during a 
period of war.  


ORDER

Eligibility for nonservice-connected pension benefits is 
denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


